Citation Nr: 1120594	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1944 to December 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is unable to secure and follow a substantially gainful occupation by 
reason of his service-connected bilateral hearing loss, tinnitus and depression.


CONCLUSION OF LAW

Criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for a TDIU, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.

Service connection is in effect for bilateral hearing loss, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and for depression associated with bilateral hearing loss, evaluated as 50 percent disabling.  The combined schedular evaluation is 70 percent and thus, the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 3.310 (2010).

The record establishes the Veteran has work experience as a car salesman and that he last worked in December 2003.  He completed the first year of high school.  The Veteran submitted a claim for a total rating based on unemployability in April 2009.

The Veteran contends that his depression, tinnitus and hearing loss prevent him from securing or following any substantially gainful occupation.  

At a March 2009 VA psychiatric examination, the Veteran reported that while he has had depression for many years, his depression has worsened considerably since the beginning of the year. He indicated that he has had to change medication three times and that his current dosage was just increased a couple of weeks ago.  He attributed to his depression, in part, to hearing loss and tinnitus.  He stated that the tinnitus was "horrible" with or without his hearing aides and that it interferes with his ability to talk to people and participate in activities that he enjoys.  With respect to his depression, he indicated that the symptoms affect his total daily functioning which results in almost total inactivity and social withdrawal, although he still interacted to some extent with his immediate family members.  He reported that he has not worked for five years because he is retired.  The diagnosis was depression and a global assessment of functioning (GAF) score of 51 was assigned.  The examiner opined that the Veteran's depression was a result of the Veteran's service-connected hearing loss and tinnitus.  The examiner noted that prior to the worsening of those conditions, the Veteran was very active and productive.  However, the hearing loss and tinnitus both distract him and interfere with his ability to participate actively in activities that he used to enjoy.  This has led to a vicious cycle of withdrawal, inactivity and depression.  The examiner felt that mentally, the Veteran was intermittently unable to perform activities of daily living because his symptoms regularly interfere with his motivation and concentration such that he neglects activities of daily living.  It was also noted that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because his hearing loss makes it difficult for him to interact with people.      

In a July 2009 communication from the Veteran's former employer, it was stated that due to health reasons, the Veteran missed a lot of work during the last four months of employment and that he left because he could no longer do the job.

In a June 2009 rating decision, the RO increased the evaluation for the Veteran's bilateral hearing loss from 10 percent to 30 percent based on results from a February 2008 private audiological examination which revealed that the Veteran's hearing loss was worsening.

The Board must also acknowledge the testimony provided by the Veteran and his spouse at the May 2011 travel Board hearing.  The Veteran reported working for many years until his progressive inability to handle the work environment due to his service-connected bilateral hearing loss, tinnitus and accompanying depression is credible.   The Veteran's wife testified that the Veteran became very frustrated at work when he could not understand what other people were saying and that he just kept "plugging along" in order to financially support his family.  She reported that ultimately, he could not handle his situation anymore.  

After a review of the evidence, the Board finds that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  This finding considers the Veteran's limited education and his employment history as a salesman, as well as the severe level of disability due to hearing loss, tinnitus and depression.  In combination, those disabilities make it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  Thus, the Board finds that the evidence is at least in equipoise such that reasonable doubt may be resolved in favor of the Veteran, and a total disability rating is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability due to service-connected disability is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


